COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


GILBERT DENNIS MACDONALD
                                                                 MEMORANDUM OPINION *
v.     Record No. 1148-09-2                                           PER CURIAM
                                                                   SEPTEMBER 15, 2009
DRIVETIME AUTOMOTIVE GROUP, INC.
 AND TRAVELERS INDEMNITY COMPANY
 OF AMERICA


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Teddy J. Midkiff; Goff & Midkiff, on brief), for appellant.

                 (Lisa Frisina Clement; Wendy E. Warren; PennStuart, on brief), for
                 appellees.


       Gilbert Dennis Macdonald appeals a decision of the Workers’ Compensation

Commission finding that he failed to give timely notice of his accident and that his employer was

prejudiced by the untimely notice. We have reviewed the record and the commission’s opinion

and find that this appeal is without merit. Accordingly, we affirm for the reasons stated by the

commission in its final opinion. See Macdonald v. Drivetime Automotive Group, Inc., VWC

File No. 237-46-42 (Apr. 27, 2009). We dispense with oral argument and summarily affirm

because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.